Citation Nr: 0832926	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected lumbar disc disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to March 
1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2005 rating decision in which the RO granted 
service connection and assigned an initial 10 percent rating 
for lumbar disc disease.  In July 2005, the veteran filed a 
notice of disagreement (NOD) with the initial rating 
assigned.  A statement of the case (SOC) was issued in August 
2006, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2006.

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted additional medical evidence pertinent to the claim 
on appeal, along with a waiver of his right to have this 
evidence initially considered by the RO.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2007). 

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for lumbar 
disc disease, the Board has characterized the claim on appeal 
in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The claims file reflects that the veteran was previously 
represented by the Georgia Department of Veterans Services.  
However, in his July 2005 NOD, the veteran revoked his power 
of attorney with the Georgia Department of Veterans Services 
and indicated that he would represent himself.  The Board 
recognizes this change.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC; VA will notify the veteran when 
further action, on his part, is required.  

As a final preliminary matter, the Board notes that, in his 
September 2006 substantive appeal, the veteran stated that he 
was unable to work or acquire any type of job due to his 
pain, irritability, and depression.  He added that the 
constant pain and discomfort had created a significant loss 
of patience and hot temper.  The Board finds that these 
statements appear to raise an informal claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
and a claim for service connection for depression.  As there 
is no indication that either of these claims has yet been 
addressed by the RO, these matters are not properly before 
the Board; hence, they are referred to the RO for appropriate 
action.  

REMAND

The Board's review of the record reveals that further RO 
action on the claim on appeal is warranted. 

The Board notes, initially, that the veteran last underwent 
VA evaluation for his service-connected lumbar disc disease 
in March 2005.  On examination, the veteran described 
localized pain in the lumbar area, and denied radiation of 
the pain.  Neurologic examination revealed intact light touch 
and pinpoint discrimination to both lower extremities, 
equally, without any obvious deficits.  In an October 2005 
letter to his senator, the veteran reported that his physical 
condition was getting worse.  During private treatment in 
November 2005, the assessment was lower back pain with 
radiation to both lower extremities.  A January 2006 record 
of private treatment indicated that a December 2005 EMG/NCS 
was consistent with chronic bilateral lumbar sacral 
radiculopathy involving L2-L3-L4 segments.  During the August 
2008 hearing, the veteran testified that his disability had 
gotten worse since the March 2005 VA examination.  

The medical evidence and statements from the veteran reflect 
a worsening of his service-connected lumbar disc disease 
since March 2005.  During the May 2008 hearing, the veteran 
indicated his willingness to report to a VA examination, if 
necessary.  

To ensure that the record reflects the current severity of 
the veteran's service-connected lumbar disc disease, the 
Board finds that a more contemporaneous examination, 
responsive to the pertinent rating criteria, is needed to 
properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
contemporaneous).  

Accordingly, the RO should arrange for the veteran to undergo 
VA neurological and orthopedic examinations, by appropriate 
physicians-preferably a neurologist and an orthopedic 
surgeon-at a VA medical facility.  The veteran is hereby 
notified that failure to report to any scheduled 
examination(s), without good cause, may result in denial of 
the claim for a higher initial rating (as the original claim 
will be adjudicated on the basis of the evidence of record).  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination(s) sent to him 
by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  Review of 
the claims file reveals that there may be pertinent VA 
treatment records outstanding.  In this regard, in a January 
2004 statement, the veteran indicated that he had received 
evaluation of his back condition at the VA Hospital in 
Dublin, Georgia .  In December 2004, the veteran's primary 
care physician from the Carl Vinson VA Medical Center (VAMC) 
in Dublin, Georgia submitted a letter regarding the veteran's 
lumbar spine.  While the claim file includes records of VA 
treatment from the Atlanta VAMC dated from August 2001 to 
January 2004, and from the Augusta VAMC dated from August 
2004 to April 2005, no records of treatment from the Carl 
Vinson VAMC have been associated with the claims file.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain records 
of treatment for lumbar disc disease from the Carl Vinson 
VAMC (since August 2002), the Atlanta VAMC (since January 
2004), and the Augusta VAMC (since April 2005), following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examiners is complete, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of whether "staged rating" (assignment of different ratings 
for different periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation of and/or treatment for the 
veteran's lumbar spine from the Carl 
Vinson VAMC (since August 2002), the 
Atlanta VAMC (since January 2004) and the 
August VAMC (since April 2005).  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal, that is not currently of 
record.  The RO's letter should clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA neurological and orthopedic 
examinations of his lumbar spine, by 
appropriate physicians-preferably, a 
neurologist and an orthopedic surgeon, if 
available-at a VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report should be made available to the VA 
orthopedic examiner in conjunction with 
his or her examination of the veteran.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each physician 
should set forth all examination 
findings, along with complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

Neurological examination - The physician 
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the veteran's service-
connected lumbar disc disease.  The 
examiner should describe the severity of 
any neurological symptoms, specifically, 
whether such symptoms are mild, moderate, 
moderately severe, or severe.  

Orthopedic examination - The physician 
should conduct range of motion testing of 
the lumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).).  The physician 
should render specific findings with 
respect to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the physician 
should indicate the point at which pain 
begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the thoracolumbar 
spine due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

The physician should also indicate 
whether the veteran has any ankylosis of 
the lumbar spine; and, if so, the extent 
of any such ankylosis, and whether the 
ankylosis is favorable or unfavorable.   

Considering all neurological and 
orthopedic examination findings, the 
examiner should also render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the 
veteran has incapacitating episodes 
associated with his lumbar spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of (a) 
at least two weeks but less than 4 weeks; 
(b) at least 4 weeks but less than 6 
weeks; or (c) at least 6 weeks.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence 
(particularly, all that associated with 
the claims file since August 2006), and 
legal authority.  The RO's adjudication 
of the claim should include consideration 
of whether "staged rating" pursuant to 
Fenderson (cited to above), is warranted

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford him 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

